ACCEPTED
                                                                     14 13 00824 CV
                                                    FOURTEENTH COURT OF APPEALS
                                                                 HOUSTON, TEXAS
                                                              11/10/2015 5:32:46 PM
                                                              CHRISTOPHER PRINE
                                                                             CLERK


           No. 14-13-00824-CV

                                                  FILED IN
               IN THE                      14th COURT OF APPEALS
                                              HOUSTON, TEXAS
     FOURTEENTH COURT OF APPEALS
                                           11/10/2015 5:32:46 PM
           HOUSTON, TEXAS
                                           CHRISTOPHER A. PRINE
                                                    Clerk

    TAMIMI GLOBAL COMPANY, LTD,

                        Appellant/Cross Appellee,
                   v.
KELLOGG BROWN & ROOT, L.L.C., KELLOGG
BROWN & ROOT INTERNATIONAL, INC., AND
 KELLOGG BROWN & ROOT SERVICES, INC.,
                        Appellees/Cross-
                        Appellants.


 UNOPPOSED MOTION FOR EXTENSION OF
 TIME TO FILE MOTION FOR REHEARING


                  Nicholas A. Simms
                  State Bar No. 00794637
                  nsimms@porterhedges.com
                  Kerry M. McMahon
                  State Bar No. 00797053
                  David W. Salton
                  State Bar No. 24062983
                  Porter Hedges LLP
                  1000 Main Street, 36th Floor
                  Houston, Texas 77002
                  Telephone: (713) 226-6659
                  Facsimile: (713) 226-6259
                  Attorneys for Appellees and Cross-
                  Appellants
TO THE HONORABLE FOURTEENTH COURT OF APPEALS:

        Pursuant to the Texas Rules of Appellate Procedure, Appellees and Cross-

Appellants Kellogg Brown & Root, L.L.C., Kellogg Brown & Root International,

Inc., and Kellogg Brown & Root Services, Inc. (collectively "KBR") file this

Unopposed Motion for Extension of Time to file their Motion for Rehearing, and

would respectfully show the Court as follows:

A.      The Present Deadline

        The court of appeals issued its opinion and judgment in this case on

October 29, 2015. Under the Texas Rules of Appellate Procedure, any motion for

rehearing in the case is due on or before November 13, 2015. See TEX. R. APP. P.

49.1.

B.      The Length of the Extension Sought

        KBR seeks a ten day extension of time in which to file its motion for

rehearing. Specifically, KBR requests an extension from November 13, 2015,

through and including November 23, 2015.

C.      Number of Previous Extensions Granted

        This is the first extension KBR has requested to file its motion for rehearing.

Tamimi Global Company, Ltd. ("Tamimi") filed its motion for rehearing on

November 10, 2015. Tamimi is not opposed to KBR's request for an extension.
D.      Facts Explaining the Needed Extension

        KBR seeks an extension of time in which to file its Motion for Rehearing

due to its counsel's numerous unavoidable professional conflicts which have

interfered with the ability of KBR and its counsel to meet the present filing

deadline.

        Specifically, counsel for KBR has been heavily involved in the following

matters:

        • Cause no. 2015CCV-61899-4; Gatefront, LLC v. Buckeye Texas Hub
          LLC; In the County Court at Law Number 4, Nueces County, Texas.
          Kerry McMahon and David Salton have been involved in preparing for
          hearings on a motion for summary judgment and temporary injunction;

        • No. 014-15-00086-CV; Amerigroup v. True View Surgery Center; In the
          Fourteenth Court of Appeals. David Salton has been involved in
          preparing an appellate reply brief;

        • Case No. 02-14-000-4804; American United Ct. v. KBR, an international
          arbitration. David Salton has been involved in locating and interviewing
          potential fact witnesses located in various countries, in addition to
          preparing for and participating in a preliminary hearing; and

        • Case No. 01-14-0000-8487; Najlaa International Catering Services v.
          Kellogg Brown & Root Services, Inc., an international arbitration.
          Nicholas Simms, Kerry McMahon, and David Salton have been
          preparing for and participating in the first of three scheduled hearings.

        KBR's counsel has attempted to complete the motion for rehearing by the

present deadline, but the above-noted conflicts have made it impossible to do so.

This request is made not for improper purposes of delay, but so that justice may be

done.



                                         2
      WHEREFORE, Appellees and Cross-Appellants Kellogg Brown & Root,

L.L.C., Kellogg Brown & Root International, Inc., and Kellogg Brown & Root

Services, Inc. respectfully requests that the Court grant this Unopposed Motion for

Extension for Time to file their Motion for Rehearing, and for such other and

further relief to which they may show themselves to be justly entitled to receive.

                                       Respectfully submitted,

                                       PORTER HEDGES LLP

                                       By:/s/ Nicholas A. Simms
                                         Nicholas A. Simms
                                          State Bar No. 00794637
                                         nsimms@porterhedges.com
                                         Kerry M. McMahon
                                          State Bar No. 00797053
                                         David W. Salton
                                          State Bar No. 24062983
                                          1000 Main Street, 36th Floor
                                          Houston, Texas 77002
                                          Telephone: (713) 226-6000
                                          Facsimile: (713) 228-1331
                                          Attorneys for Appellees and Cross-
                                          Appellants Kellogg Brown & Root,
                                          L.L.C., Kellogg Brown & Root
                                          International, Inc., and Kellogg Brown
                                          & Root Services, Inc.




                                          3
                         CERTIFICATE OF SERVICE
       Pursuant to Rules 6.3 and 9.5(b), (d), and (e) of the Texas Rules of Appellate
Procedure, this is to certify that on this 10th day of November 2015, a true and
correct copy of the foregoing was served on the following counsel of record by
U.S. first class mail and by electronic delivery as follows:

        Murphy S. Klasing
        Weycer, Kaplan, Pulaski & Zuber, P.C.
        11 Greenway Plaza, Suite 1400
        Houston, TX 77046
        Attorneys for Appellant Tamimi Global Company Ltd

                                          /s/ Nicholas A. Simms
                                          Nicholas A. Simms



                      CERTIFICATE OF CONFERENCE
     I hereby certify that I contacted Murphy S. Klasing, counsel for Appellant
and Cross-Appellee, and he has indicated that his client is not opposed to this
motion.

                                          /s/ Nicholas A. Simms
                                          Nicholas A Simms
5170890v1




                                          4